Citation Nr: 1631641	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent beginning September 13, 2011, and prior to October 7, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970, April 1972 to March 1973, and December 1973 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

When the case was before the Board in January 2013 and June 2014, it was remanded for further development and adjudicative action.

In a written statement received in October 2014, the Veteran appears to have raised the issue of entitlement to an increased rating for diabetes mellitus, type II, an increased rating for erectile dysfunction, and an increased rating for diabetic neuropathy of the left lower extremity.  The Veteran is advised that his statements do not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  The Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The Board notes that in an August 2011 rating decision, the RO deferred action on a claim for service connection for immature cataracts.  The Veteran was afforded an August 2011 VA eye examination; however, the RO has yet to adjudicate his claim.  On remand, the AOJ must decide this issue.


REMAND

The Board remanded this case in January 2013 to obtain and associate with the electronic record outstanding treatment reports from the Memphis Vet Center.  The Appeals Management Center (AMC) accomplished this task; however, as the Veteran's representative pointed out in a September 2013 hearing memorandum, when the Vet Center transmitted the reports, it did not select the Veteran's Global Assessment of Functioning (GAF) scores for display.  A review of the records reflects the Vet Center also failed to select for display the Veteran's military histories and intake assessments.  Accordingly, in June 2014 the Board remanded the Veteran's claim to obtain his outstanding Vet Center records, which contain his GAF scores, military histories, and intake assessments.  The AMC sent the Veteran an authorization form to allow the AMC to obtain his records, which he completed, signed, and returned to the AMC in October 2014.  Prior to issuing the November 2014 Supplemental Statement of the Case, the AMC failed to request the outstanding Vet Center records.  It appears that in March 2015 the AMC resent its previous March 2013 request to the Vet Center, but no response was received.

With regard to records held by a Federal department or agency, VA has a duty to make as many requests as are necessary to obtain those records and may only cease to do so when VA is advised that the requested records do not exist or that the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2016).  If VA concludes that the records do not exist or that further attempts to obtain them would be futile, the Veteran and his representative must be provided with the required regulatory notice informing them of such.  See 38 C.F.R. § 3.159(e) (2016).  The record does not reflect that the AMC exhausted efforts to obtain the identified records and there is no evidence that those records do not exist.  Accordingly, a remand is required to obtain this outstanding evidence and to comply with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).

The Veteran first raised the issue of entitlement to TDIU in a September 2008 statement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).  Specifically, he stated he took a voluntary lay off from work each year to avoid getting fired or hurting someone.  The above-referenced outstanding Vet Center records are directly pertinent to the Veteran's TDIU claim and this claim is also inextricably intertwined with the claim for an increased rating for PTSD; therefore, the issue of entitlement to TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  On remand, the RO or AMC must send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.  The RO or AMC must also request that the Veteran complete VA Form 21-8940, the Application for Increased Compensation Based on Unemployability.

While this case is in remand status, development to obtain any additional outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from September 2011 to the present.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or AMC should send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.  The RO or AMC should also request that the Veteran complete VA Form 21-8940, the Application for Increased Compensation Based on Unemployability.

2.  The RO or AMC should contact the Veteran and request that he complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs.

Following receipt of the above, the RO or AMC should obtain and associate with the claims file all outstanding Vet Center records, which include the Veteran's GAF scores, intake assessments, and military histories, which were not previously displayed, but are part of the Veteran's treatment records from the Memphis Vet Center.

The RO or AMC must make as many requests as are necessary to obtain the named records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If the RO or AMC is unable to obtain the named records, a Memorandum of Formal Finding of Unavailability must be prepared, which complies with the notice VA is required to provide the Veteran as outlined in VA regulations.  See 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and his representative, and the Veteran and his representative must be given an adequate opportunity to respond.

3.  The RO or AMC should undertake appropriate development to obtain any additional outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from September 2011 to the present.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

